DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/27/2022 has been entered. Claims 1-22 were cancelled and Claims 23-38 are now pending. With respect to the drawings, Applicant has amended reference character 40 to correct for minor informalities in the spelling of “Painting System.” Therefore, the drawings objections have been withdrawn. With respect to the specification, Applicant has amended Paras. 0021, 0040, and 0052 to correct for minor informalities. Therefore, the objections to the specification have been withdrawn. With respect to the claims, Applicant has amended the feature from claim 15 now in claim 34, and additional clarification of the feature (i.e. “an identical camera”) was addressed for 112(b) (see Examiner’s amendment below). With respect to claim interpretation, Applicant has amended claims 1-3, 5-6, and 8-14 to address interpretation under 112(f). However, the amendments are still being interpreted under 112(f) (see claim interpretation below). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisitor configured to” in claims 23-24, 26 and 28, and “a determiner configured to” in claims 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yanyan Wang on 2/9/2022.
The application has been amended as follows: 

an acquisitor configured to acquire an image representing a surface of an object; 
a determiner configured to perform color determination processing for determining a color of the surface of the object based on a plurality of conditions of reflection, the plurality of conditions of reflection being obtained from the image representing the surface of the object as acquired by the acquisitor, and having a specular reflection component and a diffuse reflection component at respectively different ratios on the surface of the object; and 
an image capturing system configured to generate [[an]]the image representing the surface of the object by capturing [[an]]the image of the surface of the object, wherein: 
the acquisitor is configured to acquire the image representing the surface of the object from the image capturing system, 
the determiner is configured to perform, based on the image representing the surface of the object as acquired by the acquisitor, painting determination processing for determining a painting condition on the surface of the object, and thereby control the image capturing system based on a result of the painting determination processing, 
the image capturing system includes a plurality of cameras, 
the determiner is configured to control, based on a result of the painting determination processing, operating conditions of the plurality of cameras of the image capturing system, 
the plurality of cameras include: one or more first cameras, each being configured to generate an image representing an associated part of the surface of the object; and a second camera configured to generate an image representing a whole of the surface of the object, and 
the determiner is configured to control, based on a result of the painting determination 

28. (Currently Amended) The inspection system of claim 23, further comprising: 
a lighting system configured to irradiate the surface of the object with light; and 
an image capturing system configured to generate [[an]]the image representing the surface of the object by capturing [[an]]the image of the surface of the object being irradiated by the lighting system, wherein:
 the acquisitor is configured to acquire, from the image capturing system, the image representing the surface of the object,
 and at least one of a wavelength of the light radiated by the lighting system or a wavelength of light detected by the image capturing system is changeable.

30. (Currently Amended) The inspection system of claim 29, wherein 
the sample data includes at least one of information about a shape of the object or information about a condition for capturing [[an]]the image of the object.

32. (Currently Amended) The inspection system of claim 23, wherein 
the determiner is configured to calculate, through the painting determination processing, a difference between a current painting condition on the surface of the object and a target painting condition on the surface of the object, the current painting condition being obtained from [[an]]the image representing the surface of the object as acquired by the acquisitor.

34. (Currently Amended) The inspection system of claim 24, wherein 
at least two of the plurality of series images are obtained by capturing images of the surface of the object by changing a position of a camera.

37. (Currently Amended) An inspection method comprising the steps of: 
acquiring an image representing a surface of an object; and 
performing color determination processing for determining a color of the surface of the object based on a plurality of conditions of reflection, the plurality of conditions of reflection being obtained from the image representing the surface of the object, and having a specular reflection component and a diffuse reflection component at respectively different ratios on the surface of the object, wherein: 9 DMUS 186058929-1.091478.0379Application No. 16/770,537Docket No.: 091478-0379 Reply to Office Action of November 1, 2021 
the step of acquiring the image includes acquiring the image representing the surface of the object from an image capturing system, the image capturing system being configured to generate [[an]]the image representing the surface of the object by capturing [[an]]the image of the surface of the object, 
the step of performing the color determination processing includes performing, based on the image representing the surface of the object as acquired by the step of acquiring the image, painting determination processing for determining a painting condition on the surface of the object, and thereby control the image capturing system based on a result of the painting determination processing, 

the step of performing the color determination processing includes controlling, based on a result of the painting determination processing, operating conditions of the plurality of cameras of the image capturing system, 
the plurality of cameras include: one or more first cameras, each being configured to generate an image representing an associated part of the surface of the object; and a second camera configured to generate an image representing a whole of the surface of the object, and 
the step of performing the color determination processing includes controlling, based on a result of the painting determination processing, an operating condition of the one or more first cameras.

Allowable Subject Matter
Claims 23-38 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner agrees with the Applicant’s remarks filed on 1/27/2022, pgs. 15-16, regarding inclusion of allowable subject matter from the previous non-final office action into the independent claims. Therefore, claims 23-38 are allowed over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Daniella M. DiGuglielmo/
 Examiner, Art Unit 2664